 THE A. S. ABELL COMPANYThe A. S. Abell Company and Baltimore Typographi-cal Union No. 12. Case 5-CA-7980June 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn November 10, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent, the ChargingParty, and the General Counsel filed exceptions andsupporting briefs. Respondent filed reply briefs tothe exceptions filed by the Charging Party and theGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The A. S. AbellCompany, Baltimore, Maryland, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.t Respondent's request for oral argument is hereby denied because therecord, the exceptions, and the briefs adequately present the issues andpositions of the parties.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this case was held on September 22, 1976, at Baltimore,Maryland, on complaint of the General Counsel against A.S. Abell Company, here called the Respondent. Thecomplaint issued on July 26, 1976, on a charge filed onMay 28, 1976, by Baltimore Typographical Union No. 12.The only question to be decided is whether by dealingindividually with its active employees and in consequencepaying them greater retirement benefits than its currentcontract with the Union provided, the Respondent violatedSection 8(a)(5) of the Act. Briefs were filed by all parties.I In pertinent part the early retirement plan set out in the contract readsas follows:... [A In early retirement plan for present situation holders shall be230 NLRB No. 5Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGs OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, a Maryland corporation, is engaged inthe publication of daily newspapers in the City ofBaltimore, Maryland. During the preceding 12 months, arepresentative period, its gross revenues exceeded$200,000; it regularly carries in its papers advertisements ofproducts which are nationally advertised and sold ininterstate commerce. I find that the Respondent is anemployer within the meaning of the Act.11. THE LABOR ORGANIZATION INVOLVEDI find that Baltimore Typographical Union No. 12 is alabor organization within the meaning of Section 2(5) ofthe Act.m. THE UNFAIR LABOR PRACTICESInsofar as the truly pertinent facts are concerned there isno dispute in this case, no relevant question of credibility atall, and no subordinate issue to be resolved. On the face ofthe clear and uncontroverted evidence -spoken anddocumentary -the Respondent violated the statute whenit bypassed the Union in its dealings with admittedly unionrepresented employees.At the time of the events a collective-bargainingagreement was in effect between the Company and theUnion; it was due to expire at the end of the year 1976.Two substantive sections of that contract directly related toand gave rise to the events leading to this proceeding. Onesection provides for a jointly administered pension trustfund, its assets to assure retirement benefits to allemployees covered by the contract. Details of how age andyears of service determine benefits later to be receivedunder what the contract calls the retirement plan are notset out in the agreement, but that detail is irrelevant to thequestion of this case. The contract does set out preciselyhow much money the Company must contribute to thepension fund. The agreement also contains a special clausedetailing "an early retirement plan"; this provides thatemployees who have reached the age of 62, and haveworked 5 years, would be paid additional sums directly bythe Company if they retired.'The second relevant provision, entitled "Job Security,"establishes what are called "situations" for "members [ofthe Union] who are presently employees." The clause thensays these individuals [later personally and individuallynamed in an appendix] "will be guaranteed life-timeemployment under the latest collective-bargaining agree-ment so long as the newspapers are published. ..subjectonly to termination of named employees on the listappended hereto by voluntary retirement, resignation,death and dismissals for just and sufficient cause ...."made available. The opportunity for early retirement shall be extendedon a voluntary basis to all employees of more than five (5) consecutiveyears of full time service who have reached age sixty two (62).17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe related appendix to the contract, or "list appendedhereto," then sets out the 361 names of the printers at work,all members of the Union. It is important to note that the"early retirement plan" provided for in the contract itselfand identified by precisely those words, applies -again byuse of unmistakeable language -to "present situationholders." This means, again, the 361 persons individuallynamed in the contract appendix.Both the ultimate purpose of these clauses and the wordsused at many places in the fuller language used in thecontract are unusual in employer-union contracts. But inplain language, what they mean -and all parties at thehearing agreed that this is so -is that at least up to the endof 1976, when that agreement was to expire, the Respon-dent bound itself not to remove from its payroll any one ofthe persons named in the appendix -virtually all of theregular, full-time employees in its composing room. Theycould retire, as provided; they might die; they might justquit. But unless they misbehaved and merited discharge for"just and sufficient cause," they had to be paid for full-timeregardless of whether or not there was any work for themto perform.Offer, and Payment Over-and-Above ContractTermsBy May 1976 there was not enough work for all thepeople to do. No one disputed the words of the Respon-dent's general manager to union agents in May that "Weare overstaffed in the composing room," "we ...havepeople just standing around in the Composing Room doingnothing." It is clear that the regular pension benefitsprovided for in the contract through the joint pension trustfund, even with the additional early retirement thatemployees under age 62 could choose, simply had not beensufficiently attractive to employees to induce enough ofthem to accept what had been agreed by contract and toget off the payroll. In order to induce some of theunneeded printers to leave and thereby to curtail theunnecessary part of its payroll, the Company decided tooffer them more in monthly retirement payments than thecontract called for. It prepared a detailed written planentitled "Voluntary Employment Termination IncentivePayment Options"; employees who could not retire at allunder the contract could now get some benefits if theywent away; others could get more than the contractprovided; under one provision some printers could choosea quick check for about $15,000 in full payment in place ofperiodic support. All of this, if only the situation holderswould "retire." It is not necessary to set out the details ofthat plan here. All that matters is that, as the Respondentconceded at the hearing, it substantially departed from thecontract provisions. The idea was to offer it individually toeach employee on a direct-dealing basis between him andthe Company.The Company told its printers directly of its offer and,during July and August, 54 of them applied for retirementon this new preferred basis, and 38 in fact accepted themoney and have left the Company. In the face of itscurrent contract with the Union, the Respondent did thisby direct dealing with the employees -unilateral actionby the employer, as the cases say, if ever there was suchconduct. In fact, Mr. Becker, then general manager of theCompany, told the union officers -President Kees andChairman Poist -before going to the employees unilater-ally, "that participating in that was up to the individual. Ifhe wanted to take the money. And he didn't feel that theUnion could tell the person when to quit." To theemployees the Respondent made its position even moreexplicit, for its posted notice read: "We believe that theright voluntarily to leave a position, to start afresh or justplain take it easy, is a basic right of free citizens." Thenotice then assured the employees the Company wouldfight any unfair labor practice charge the Union might file.Before any discussion about law, there is one further factthat is absolutely clear on the record and that must bestated without equivocation, because the briefs submittedby the lawyers after the close of the hearing are above allambivalent and inconsistent. The Union was at all timesopposed to the Company's early retirement plan. In fact ittold management, before any step was taken to implementthe plan, that it would file National Labor Relations Boardcharges if the Respondent dared to make the move. And, ofcourse, the Union did file the charge -on May 29, 1975 -after telling the Company it would do so and before theCompany dealt with the employees at all.ConclusionRetirement and pension benefits later to be givenemployees presently on the job are conditions of employ-ment within the meaning of that phrase as used in thestatute and therefore mandatory subjects of collectivebargaining. Allied Chemical & Alkali Workers of America,Local Union No. 1, v. Pittsburgh Plate Glass Co., ChemicalDivision, et al., 404 U.S. 157 (1971). This means theemployer may not as to this subject deal with its employeesindividually, or unilaterally, in disregard of their bargain-ing agent. And of course this also means that after theemployer has bargained with the union about suchpensions and retirement benefits, and signed a fixed-termcontract precisely detailing the agreed-upon conditions, itmay not thereafter deal with its employees individually, orunilaterally, without the approval of their bargaining agent.And that is all this case is about. The Respondent agreedwith the Union that 361 people would stay on the payroll-work or no work, but would be given so much but nomore after leaving as later compensation for having workedthere. If this language seems almost childlike in itssimplicity, it is because the briefs of the parties arguecontentions and theories that in many respects seem totallyforeign to the facts of this case.I find that the Respondent violated Section 8(a)(5) of theAct by dealing directly with the employees on the subjectof how much they would receive in retirement benefits andby in fact paying a number of them over and above theamounts the current contract called for.The General Counsel's position seems to ignore thesefundamental principles of law. The totality of his brief saysthat because the Union told the Company the subject was abargainable matter, the Company did not bargain in goodfaith, took "a fixed and unalterable" stance, a "take it orleave it" attitude, and therefore violated the law because itdid not talk about its intentions long enough, or openly18 THE A. S. ABELL COMPANYenough, or with a reasonably receptive attitude. TheGeneral Counsel takes pains to rebut one of the defenseassertions (there are many), that the Company did bargainto impasse. This means, if I read the brief correctly, thathad the Respondent discussed its innovative retirementproposal in good faith, but in the end still insisted upon itsoriginal proposal, it could implement it with impunity, andnever mind the fact the contract bargaining agent neverstopped saying it was opposed.The General Counsel's factual assertion that there wasno bargaining to impasse is correct, because there neverwas any bargaining at all. But his implied statement that aparty to a contract is ever free to change the terms duringthe life of the agreement without the consent and approvalof the other party is false as a matter of law. See EquitableLife Insurance Company, 133 NLRB 1675 (1961). Butclearer still is Section 8(d) of the statute:[W]here there is in effect a collective-bargainingcontract covering employees ...the duty to bargaincollectively shall also mean that no party to suchcontract shall terminate or modify such contracte* e"[t]he duties so imposed [by the statute] shall not beconstrued as requiring either party to discuss or agreeto any modification of the terms and conditionscontained in a contract for a fixed period, if suchmodification is to become effective before such termsand conditions can be reopened under the provisions ofthe contract.What this statutory language says clearly enough is thatno matter what attempts at persuasion are made by theemployer, no matter how good his faith may be, and evenassuming persuasive economic justification, the union canhold firm to a "no," and so long as it does so it is an unfairlabor practice for the employer to negotiate directarrangements with the employees which depart from theconditions of employment set out in the contract. So longas a party is not required to agree, in the words of thestatute, I cannot see how its attempt to explain to the otherparty why it does not agree, or even its attempt to persuadethe employer to a different course, can deprive it of thislegal right. What is a contract for, if not to insure stabilityin otherwise volatile industrial relations? If an employer isfree to change the terms at will -however well intentionedand economically explainable its action may be -it wouldmake a mockery of the entire contract concept, which, afterall, is the ultimate salutary objective of the entire statute.Both the General Counsel and the Respondent's briefsbelabor the details of what union and company agents saidat the two meetings when they talked of the Respondent'snew retirement plan. The General Counsel tries to showthat the Union bargained well, in good faith, while theRespondent argues that testimony proves it was theEmployer who bargained in good faith and the Union,which instead spoke arbitrarily and refused to makereasonable counterproposals, was, in the words of compa-ny counsel, "intransigent." It matters not what the partiessaid to one another when they met; never did the unionnegotiators agree the Company could do as it pleaseddirectly with the employees in defiance of the contract.Informed about the plan for the first time on May 18, theUnion -speaking through Theodore Kees, Local 12president, and Jack Poist, the union chairman, rejected itoff hand. With everybody courteous, Kees asked that theCompany first give him an opportunity to tell theemployees not to accept the new offer, before it invitedindividual retirements. The Company did that. Kees talkedto his lawyer, and, as he entered the second meeting on the21st, said the matter was negotiable and he would fileNational Labor Relations Board charges if the Companytook any steps to offer the plan to the employees. From thetestimony of John Banach, then personnel director, Keesopened the May 21 meeting with "if you put this offer intoeffect, I'm going to file an unfair labor practice charge. I'mgoing to fight you all the way on this thing."On May 24 the Company posted a notice in thecomposing room informing all employees of the offer. "Anoffer of voluntary termination and voluntary retirementincentive payments is available in the office of thecomposing room superintendent." That same day theUnion also posted a notice in that room, telling its peoplethe plan was considered to be an unfair labor practice bythe Union. The next day the Company posted anothernotice to the employees saying the plan involved "volun-tary acceptance ... a basic right of free citizens," and thatit would resist any unfair labor practice charges filedagainst it with the National Labor Relations Board.None of the defenses urged by the Respondent havemerit. In 1975 it did the same thing -induced someprinters to retire by paying them more than the sum calledfor in the written contract. The Union did not file chargesthen. It was not therefore precluded from filing chargeswith the Board for the unfair labor practices committed in1976. Individual bargaining with employees over condi-tions of employment in disregard of both the contract andtheir bargaining agent is no less an unfair labor practicemerely because the company lawyer calls the extra gravygiven employees a form of "sweetening"! As to thecontention that this Union waived its statutory right torepresent the employees through the full gamut of statutoryprerogatives it simply has no relationship to this record.See The Timken Roller Bearing Company, 138 NLRB 15(1962), enfd. 325 F.2d 746 (C.A. 6, 1963).Nor do out-of-context phrases enhance the defense. Thesubject was not simply whether or not to retire. The essenceof the new plan was how much money was the Employergoing to pay its present employees for having worked there.Carnation Company, 192 NLRB 237 (1971), is thereforecompletely inapposite.Running through the entire defense is the idea that theRespondent had no other choice because it was throwingmoney away -paying people who were not doing anywork. On this record there is no denying the assertionseems true. But economic considerations appropriatelygovern the thinking of both parties when the collective-bargaining agreement is negotiated; once it is made, theparties are stuck with its terms. If either could change it at19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill, there would be no purpose in having any collective-bargaining agreements.IV. THE REMEDYI think the real question in this case is what shall theremedy be. Throughout the hearing the Union complainedthat the Company bought the people out of their jobs,subverted their self-interest with a pittance, gave $15,000for jobs worth $200,000. Normal Board procedures havelong been to order a respondent to undo the effects of itsillegal conduct, put the people back where they were,restore the status quo. But here again the General Counselis ambivalent in his position. He was asked at the hearingby the hearing examiner to state precisely what, in his view,remedial action should be, but his brief speaks more ofwhat remedies the General Counsel does not request thanwhat he seeks. He went out of his way to make it clear hedoes not think the retired employees need be offered anopportunity to return to their jobs. He also says theGeneral Counsel "takes no position whether" the retireesneed repay to the Company what extra money they havereceived for going away if they should choose to return towork. The only clear request of the General Counsel, if heis to be taken literally, is that the Respondent must beordered to resume paying 355 people full pay (this is thenumber of individuals still appearing on the contractappendix at the time of the unfair labor practice) withoutregard to the fact -clear on this record -that there is nowork in the composing room for a substantial number ofthese 355 -in fact, the 38 who have left -to do. From theGeneral Counsel's brief: "The status quo, therefore, is abargaining unit having 355 composing room employeeswith the guarantee of life time employment." "GeneralCounsel seeks only the restoration of the previolationconditions in the Respondent's composing room; i.e., abargaining unit in which 355 employees have a contractualguarantee of life-time employment."At the hearing the Union seemed to be asking for thisalso, i.e., that the Respondent call in as conceded sinecuresoff the street people who may never have worked for it, orbeen on its payroll. In its brief the Union seems towithdraw from this extreme position. Now it says: "theonly proper means of returning the parties to a status quoante is through a restoration of situations to the bargainingunit and payment by Respondent of those dues lostthrough the absence of these situations." "Only through arestoration of the unit's previolation size may bothcharging party and the remaining situation holders bemade whole." What the Union is really saying here is thatwhile the Respondent need not put people on its payroll ifthere is no work for them to do, it should be ordered to paydirectly to the Union whatever checkoff moneys, or otherpayroll contributions employees who might work -but infact are not working -would make. And to make it all theclearer, the Union adds that merely offering reinstatementto the affected employees who have retired "would not curethe problem of Charging Party's continuing lost revenues2 Although not exactly in point, a phrase from the decision of the SecondCircuit Court of Appeals in E.EO.C. v. Steam Fitters Local 638, 13 F.E.P.There is no precedent in Board law for ordering anemployer-respondent to place people on its payroll -persons who have never before been its employees and whotherefore have not themselves suffered a hurt at its hands-and pay them while concededly there is no work forthem to do. And it has long been an established principlethat remedial orders under this statute are not to bepunitive in character, but only restorative of the status quo.There is a certain literal logic in the contention thatabsolute restructuring of the past in this case meansreestablishing the artificial arrangement of the unusual, tosay the least, contract in effect when the unfair laborpractices were committed. But it does not follow, merelybecause the parties, for reasons sufficient to themselves,saw fit to agree to force payment to employees who do notwork, that the Board of necessity ought to be party to suchmethods. The General Counsel could as well argue thatwhere an unlawfully discharged employee elects not toaccept the normal offer of reinstatement following a Boardorder, the employer must hire a stranger in his place, workor no work.Moreover, it is not true that the contract guaranteedcontinued existence of a unit of "355 composing roomemployees," as the General Counsel asserts. There is aconfusion of terms here; the words "job" and "situation"are bandied about interchangeably, but as used in thecontext of this case they have totally different meanings. Inmy experience, a job refers to a condition where there iscertain work to be done and an employee performs it; theman has a job, works at it, and therefore is a paidemployee. As used in this case -in the written contractand by the union representatives at the hearing -a"situation" is a job in which there may or there may not beany work to be performed, where the man on the "job," orin the "situation," works or does not work -dependingupon whether or not there is any work to be performed -but is paid regardless of whether he works.There is another reason for denying this request that theRespondent be ordered to call people from who knowswhere and pay them now for "standing around doingnothing." The contract does not say the Employer agrees topay people even if it should have no work for them to do; itsays it shall pay "members who are presently employees... named ...on the list appended hereto ...." Inplain language this means Joe, Sam, and Harry -or all theJoes, Sams, and Harrys individually identified by name inthe appendix to the contract -have a contractual right tobe paid even if there is no work for them. The contract doesnot say that if any of these quit, die, retire (or refuse toaccept the Respondent's offer of reinstatement as providedfor here?), the Respondent is obligated; to call someonefrom off the street -even if it has no work for him to do,and pay him also.2I also find no merit in the Union's suggestion that theRespondent be ordered to pay to the Union whatevermoneys it would have forwarded had the 38 now retiredemployees never left work. I suppose the moneys, notdetailed in the brief, include such things as dues checkoff,pension contributions, and health and welfare payments. Acases 705, is not totally inapposite: "we are not in the business ofredistributing the wealth ...."20 THE A. S. ABELL COMPANYlabor organization has no existence apart from its mem-bers. And any assets payable to it by an employer must bepredicated upon work performed by employees -mem-bers of or represented by the Union. Payments are notmade by an employer to a union on the basis of theoreticalabstractions.The 38 employees who were unlawfully induced to leavetheir jobs must be offered an opportunity to return to workif they so desire. They are also free to remain in permanentretirement. If they do return, they must be made whole,and paid for what wages they lost on the job for having left.As usual, any interim earnings they have had will bededucted from their lost wages with the Respondent in theevent of their return. In this special case, the measure ofinterim earnings will include what payments the Respon-dent in fact gave them in the form of preferred benefitsunder the plan, including, wherever it may have happened,the $15,000 offered as single payment benefit.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set out in section IIl,above, occurring in connection with the operations of theRespondent described in section 1, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWI. By dealing individually and unilaterally with itsemployees concerning pension and retirement benefits andby paying them pension and retirement benefits in excessof the conditions set out in its current collective-bargainingagreement with Baltimore Typographical Union No. 12,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(aXl) and(5) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent, The A. S. Abell Company, Baltimore,Maryland, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Dealing individually and unilaterally with its employ-ees concerning pension and retirement benefits while acollective-bargaining agreement covering such conditionsof employment is in effect between the Respondent andBaltimore Typographical Union No. 12, or paying thempension and retirement benefits in excess of the amountsprovided for retirement and pension benefits in itscontract, without approval of the contracting Union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join or assist BaltimoreTypographical Union No. 12, or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all suchactivities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to each of the 38 employees who retired duringthe year 1976 pursuant to the Respondent's innovativeearly retirement plan immediate reinstatement to theirprior positions or, if such positions no longer exist, tocomparable positions, without prejudice to their seniorityand other rights and privileges.(b) Make whole all the foregoing employees for any lossof pay or benefits they may have suffered by reason of theirretirement, in the manner set forth in the section of thisDecision entitled the "Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its plant in Baltimore, Maryland, copies of theattached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by its representatives,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Regior 5, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.I In the event no exceptions are filed as provided b) Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT offer to our employees individuallybenefits in terms and conditions of employment,including particularly pension and retirement benefits,in excess of the terms set out in our current contractwith Baltimore Typographical Union No. 12.21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT pay individually to our employeespension and retirement benefits in excess of the termsset out with respect to those conditions in our currentcontract with the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to join or assistBaltimore Typographical Union No. 12, or any otherlabor organization, and to engage in other concertedactivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.WE WILL offer reinstatement to each of the 38employees who during 1976 retired pursuant to ourvoluntary retirement plan and make them whole forany loss of earnings they may have suffered inconsequence of their separation from employment.THE A. S. ABELL COMPANY22